July 2, 2015Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Liquid Assets, Inc.-Class Z1933 Act File No.: 2-490731940 Act File No.: 811-02410CIK No.: 0000030158Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 109 to the Registration Statement, electronically filed with the Securities and Exchange Commission on June 30, 2015.Please address any comments or questions to my attention at 212-922-6906.Sincerely,/s/ Elyse CardonaElyse CardonaParalegal
